t c memo united_states tax_court estate of louise paxton gallagher deceased f gordon spoor personal representative petitioner v commissioner of internal revenue respondent docket no filed date james r spoor and jon m wilson for petitioner stephen r takeuchi and robert w dillard for respondent supplemental memorandum opinion halpern judge our memorandum findings_of_fact and opinion in this case was reported as estate of gallagher v commissioner tcmemo_2011_148 we issue this supplemental opinion to this opinion supplements our previously filed memorandum opinion estate of gallagher v commissioner tcmemo_2011_148 correct an error in our computation of the value of big_number membership interests units in paxton media group llc a kentucky limited_liability_company included in louise paxton gallagher’s gross_estate in the appendix to our original report we calculated the value of the big_number units to be dollar_figure by using a discounted cashflow analysis we computed the total present_value of expected cashflows for years and added to that sum the present_value of a reversion which we assumed to be received at the end of the fifth year in computing the present_value of the reversion we erred in using the present_value factor to determine the present_value of the reversion to be received at the end of the fifth year the value of the exponent in the present_value factor should have been not we have attached hereto a new appendix in which we have revised our computation of the value of the big_number units using the corrected present_value factor and determining a value for the units of dollar_figure an increase of dollar_figure which we find to be the value of the big_number units the shares as of the valuation_date decision will be entered under rule tax_court rules_of_practice and procedure projected items revenue operating income op margin other income expense of revenue adjusted operating income cashflow adjustments depreciation of revenue - working_capital additions -2 of revenue - capital expenditures of revenue yearend cashflow discount rate wacc present_value interest factor n present_value of cashflows - - appendix valuation of big_number units of paxton media group llc as of date ltm ended date year year year year year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total present_value of cashflows year - year dollar_figure present_value of reversion big_number dollar_figure - total present_value of all future cashflows long-term debt enterprise value of pmg w o discount value less in-the-money value of option sec_1 value with minority discount value with lack of marketability discount value of each unit value of big_number units last month sec_1 dollar_figure-dollar_figure x dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number
